ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                          )
                                     )
Towers Hawks Iraq Company For        )            ASBCA No. 59018
 General Contracting Ltd.            )
                                     )
Under Contract Nos. W90VCM-10-P-0116 )
                    RAD-TRA-003      )
                    YUS-WAS-019      )

APPEARANCE FOR THE APPELLANT:                     Mr. SaifF. Hassan
                                                   CEO&Owner

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  Stephanie B. Magnell, Esq.
                                                   Trial Attorney

                               ORDER OF DISMISSAL

       The government filed a Motion to Dismiss Untimely Appeal For Lack of
Jurisdiction. By email dated 17 January 2014, appellant conceded that the government's
position is correct. Accordingly, this appeal is dismissed from the Board's docket.

      Dated: 19 February 2014



                                             ~~#
                                               Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59018, Appeal of Towers Hawks
Iraq Company For General Contracting Ltd., rendered in conformance with the Board's
Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2